Wade, C. J.
There was evidence to authorize the inference, drawn by the jury, that the decedent was a licensee on the right of way of the railroad, and to warrant the conclusion that he was killed by the running of a train of the defendant company, and thus to create a presumption of negligence on the part of the defendant. Whether the deceased was in the exercise of ordinary care, and whether the presumption of negligence created by the killing was rebutted, were questions for the jury. The special grounds of the motion for a new trial merely amplify the general grounds. There was evidence to sustain the verdict, and the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Luke, JJ., eoneur.